    Case 1:20-cv-03028-LTB-NYW Document 63 Filed 07/14/21 USDC Colorado Page 1 of 4




                                  IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF COLORADO

        Civil Action No. 20-cv-3028-LTB-NYW

        MARK D. REMALY, an individual,

                    Plaintiff,

          v.

        WYNDHAM RESORT DEVELOPMENT CORPORATION
        d/b/a Worldmark by Wyndham, an Oregon Corporation

                    Defendants.


                             MOTION TO RESTRICT PUBLIC ACCESS TO FILINGS


                   Pursuant to Local Civil Rule 7.2, Defendant Wyndham Resort Development Corporation

        d/b/a Worldmark by Wyndham (“Wyndham”), by and through undersigned counsel, hereby moves

        this Court to enter an order applying Level 1 restriction to Exhibits N, R, S, and T to the Declaration

        of Andrew C. Gresik, filed concurrently with this Motion in support of Wyndham’s Motion for

        Summary Judgment. In support of its Motion, Wyndham states as follows:

                   1.      On July 14, 2021, Wyndham filed the Declaration of Andrew C. Gresik (“Gresik

        Declaration”) in support of its Motion for Summary Judgment. Exhibits S and T to the Gresik

        Declaration contain the medical records and psychological therapy notes of Plaintiff Mark D.

        Remaly. Exhibits N and R to the Gresik Declaration contain Wyndham’s sensitive and proprietary

        business information.

                   2.      The information in Exhibits S and T implicates Plaintiff’s privacy interests in his

        healthcare records. While this information is relevant to Wyndham’s Motion for Summary

        Judgment, Plaintiff’s privacy interest in his healthcare records outweighs the presumption of public


                                                            1
4847-6959-0257.2
    Case 1:20-cv-03028-LTB-NYW Document 63 Filed 07/14/21 USDC Colorado Page 2 of 4




        access.

                   3.   Exhibits N and R contain sensitive and proprietary business information.

        Specifically, Exhibit N reveals components of Wyndham’s internal processes for assessing

        contract rescission requests from its customers. Exhibit R contains Wyndham’s policies and

        procedures for responding to credit disputes it receives from credit reporting agencies.

                   4.   Filing Exhibits S and T without Level 1 restriction will cause serious harm to

        Plaintiff’s privacy interest in his healthcare records, as doing so would make his personal

        healthcare information available to the general public.

                   5.   Filing Exhibits N and R without Level 1 restriction will cause Wyndham

        competitive harm, as it will expose Wyndham’s internal policies and procedures to Wyndham’s

        competitors.

                   6.   There is no practicable alternative, such as partial redaction, to restricting public

        access to these documents as the sensitive information they contain is relevant to Wyndham’s

        Motion for Summary Judgment.

                   7.   Accordingly, and for the reasons stated above, Wyndham respectfully requests that

        this Court maintain Level 1 restriction for Exhibits N, R, S, and T to the Gresik Declaration.




        Dated: July 14, 2021                          Respectfully submitted,



                                                        /s/ Andrew C. Gresik
                                                        Christi A. Lawson
                                                        Foley & Lardner LLP
                                                        Fla. Bar. No. 0498351
                                                        111 N. Orange Ave.
                                                        Ste. 1800
                                                        Orlando, FL 32801
                                                        Telephone: 407.224.3235

                                                          2
4847-6959-0257.2
    Case 1:20-cv-03028-LTB-NYW Document 63 Filed 07/14/21 USDC Colorado Page 3 of 4




                                         FAX: 407.648.1743
                                         clawson@foley.com

                                         Andrew C. Gresik
                                         Foley & Lardner LLP
                                         150 E. Gilman St.
                                         Ste. 5000
                                         Madison, WI 53703
                                         Telephone: 608.258.4235
                                         FAX: 608.258.4258
                                         agresik@foley.com

                                         Attorneys for Wyndham Resort
                                         Development Corporation d/b/a
                                         Worldmark by Wyndham




                                           3
4847-6959-0257.2
    Case 1:20-cv-03028-LTB-NYW Document 63 Filed 07/14/21 USDC Colorado Page 4 of 4




                                        CERTIFICATE OF SERVICE

              I hereby certify that on July 14, 2021, I filed the foregoing with the Clerk of Court through
        the CM/ECF system which will send notification of such filing to all counsel of record.

                                                             s/ Andrew C. Gresik
                                                             Andrew C. Gresik




4847-6959-0257.2
